148 Ga. App. 631 (1979)
252 S.E.2d 60
MOORE
v.
FIRST NATIONAL BANK OF ATLANTA.
56771.
Court of Appeals of Georgia.
Submitted October 4, 1978.
Decided January 9, 1979.
Milton M. Moore, Jr., pro se.
David H. Fritts, for appellee.
SMITH, Judge.
Moore appeals from the grant of First National Bank's motion for summary judgment. The trial court entered judgment on the bank's motion on January 13, 1978. On February 7, 1978, Moore filed a motion for new trial, and on March 23, 1978, the trial court denied it, finding that such a motion was "not in order." On April 24, 1978, Moore filed a notice of appeal from the grant of the bank's motion for summary judgment and from the denial of the motion for new trial.
Moore having failed to file the notice of appeal within thirty days of the trial court's entry of summary judgment, we must dismiss the appeal. Ga. L. 1966, pp. 493, 496, as amended (Code Ann. § 6-803 (a)). "A motion for new trial is not the proper vehicle to obtain a re-examination of the grant of summary judgment and a motion so filed has no validity and will not extend the filing date of a notice of appeal within the intent and meaning of Code Ann. § 6-803." Shine v. Sportservice Corp., 140 Ga. App. 355 (231 SE2d 130) (1976).
Appeal dismissed. Deen, P. J., and Banke, J., concur.